— In an action for specific performance of a contract to sell real property, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Richmond County (Cusick, J.), dated January 13, 1987, as denied their cross motion to disqualify the plaintiffs’ attorney.
*500Ordered that the order is affirmed insofar as appealed from, with costs.
The defendants’ cross motion was properly denied. The plaintiffs are represented by S. John Bate, a partner with the multistate law firm of the "Law Offices of Emile E. Gouiran”, who has been admitted to practice in New York. That Emile E. Gouiran, individually, is not authorized to practice in New York is, therefore, irrelevant (see, New York Crim. & Civ. Cts. Bar Assn. v Jacoby, 61 NY2d 130). Thompson, J. P., Bracken, Brown, Weinstein and Spatt, JJ., concur.